Citation Nr: 1525699	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a respiratory disorder.  

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to hazardous environmental exposure.  

3.  Entitlement to service connection for chronic ear infections.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to August 1976, and November 1976 to November 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2012 and January 2013 rating decisions by the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in February 2015, the Veteran raised the matters of entitlement to increased ratings for his lumbar spine disability and associated bilateral lower extremity radiculopathy.  Such matters were adjudicated by the RO in a May 2015 rating decision, and have not been appealed.  Accordingly, they are not before the Board.  

The issue of entitlement to service connection for a respiratory disorder (on de novo review) is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2009 Board decision denied service connection for a respiratory disorder, based essentially on findings that there was no evidence of a respiratory disorder in service, or evidence of a respiratory disorder related to his active service.  

2.  Evidence received since the November 2009 Board decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's otitis media had its onset in service.  

CONCLUSIONS OF LAW

1.  The November 2009 Board decision denying the claim for service connection for a respiratory disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  Otitis media was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of service connection for respiratory disorder and grants service connection for chronic ear infections.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding these matters.  

Respiratory Disorder - New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted  by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a November 2006 rating decision denied the Veteran's claim for a respiratory disorder, essentially based on findings that there was no evidence of a respiratory disorder in service, or evidence of a respiratory disorder related to his active service.  A November 2009 Board decision also denied the Veteran's appeal seeking service connection for a respiratory disorder, essentially based on findings that there was no evidence of a respiratory disorder in service, or evidence of a respiratory disorder related to his active service.  That decision is final.  38 U.S.C.A. § 7104.  The instant claim for service connection for a respiratory disorder was received in August 2012.  

Since the November 2009 Board decision, the Veteran has submitted additional evidence.  The Veteran alleges that his respiratory disorder is secondary to asbestos exposure in service, and/or secondary to contaminated water while stationed at Camp Lejeune.  See September 2012 VA 21-0820 (Report of General Information); February 2014 VA Form 9.  This evidence is new, in that it was not previously of record at the time of the November 2009 Board decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standards set forth in Shade, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a respiratory disorder.  

Chronic Ear Infections - Service Connection Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has a current diagnosis of otitis media (i.e., inflammation of the middle ear).  See November 2011 Bethel Family Health Center report; DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1351 (32nd ed. 2012).  His service treatment records reflect that he complained of an ear infection in February 1975, and he was diagnosed with otitis media.  Following service, in September 1982, VA treatment records reflect the Veteran's complaint of his right ear being infected for a long time, and that he used to treat his symptoms in service but just got infected again all over; the diagnosis was otitis media.  In August 1987, the Veteran complained of a left ear ache.  In his August 2006 claim, the Veteran contended that his ear infections began in service.  

The Board finds the Veteran's reports of experiencing recurrent ear infections in service, and of ongoing symptoms thereafter, are competent based on his ability to observe those symptoms with his own senses, and credible based on his consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has also submitted lay statements from his wife that he has had a lot of ear infections.  To the extent the February 2012 VA examiner opined that the Veteran's ear infections are less likely as not related to or a result of his in-service treatment, the Board finds such opinion is clearly based on an incomplete/inaccurate factual background as the examiner did not mention or discuss the above-noted diagnosis of otitis media during service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran has chronic otitis media, claimed as ear infections, directly incurred in service.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  





ORDER

New and material evidence having been received, the claim of service connection for a respiratory disorder is reopened, and to this extent only, the appeal is granted.  

Service connection for otitis media is granted.  


REMAND

As to service connection for a respiratory disorder, the Veteran contends that the disorder is secondary to asbestos exposure, and/or secondary to contaminated water while stationed at Camp Lejeune.  The Veteran's service personnel records show that he was stationed at Camp Lejeune from December 1972 to April 1973.  

The Veteran was provided a VA examination in November 2012, in which it was conceded that the Veteran had asbestos exposure in service due to his military occupational specialty of automobile mechanic.  It was found that there was no evidence of asbestos related lung disease, and that the Veteran's respiratory disorder, chronic obstructive pulmonary disease, was etiologically due to smoking.  Notably, the VA examination did not address the Veteran's theory of entitlement that his respiratory disorder was secondary to contaminated water at Camp Lejeune.  Accordingly, the Board finds that another medical opinion in this matter should be obtained to address this theory.  

Finally, as the claims file is being returned, it should be updated to include recent, relevant VA treatment records.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file updated VA treatment records pertaining to the Veteran's respiratory disorder.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. Afford the Veteran an appropriate VA examination regarding his respiratory disorder.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's respiratory disorder is related to or had its onset in service.  In considering this, the examiner is asked to discuss whether the respiratory disorder is related to his conceded exposure to contaminated water at Camp Lejeune.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.   

3. Then readjudicate the appeal, to include under 38 C.F.R. § 17.400 (2015).  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


